Citation Nr: 0615420	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
involving restoration of teeth 18 and 19, for compensation 
purposes, or for the purpose of outpatient VA dental 
treatment.

2.  Entitlement to service connection for excision of the 
third molars (teeth 1, 16, 17, and 32), for compensation 
purposes, or for the purpose of outpatient VA dental 
treatment.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active military service from February 1987 to 
May 1999.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO denied the veteran's claim for dental restoration and 
extraction of the third molars for outpatient treatment and 
for compensation.  The veteran filed a notice of disagreement 
(NOD) in June 2003, and the RO issued a statement of the case 
(SOC) in January 2004.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in March 2004.

Based on a review of the evidence of record, the Board has 
characterized the issues on appeal as shown on the title page 
of this action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Dental trauma, or residuals thereof, is not contended nor 
shown to have occurred present in service, or at any time 
thereafter.

3.  The veteran's dental disorder involving teeth 1, 16, 17, 
18, 19, and 32, was in existence at the time of discharge 
from service.

4.  The veteran's certificate of discharge or release from 
service does not bear certification that the veteran was 
provided, within the ninety (90) day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment.

5.  Because the application time limits had not run, the 
veteran's claim for service connection for a dental disorder 
received in May 2000 was timely filed.


CONCLUSIONS OF LAW

1.  As no dental trauma, or residuals thereof, was incurred 
in or aggravated by active military service, the criteria for 
service connection for a dental disability, for compensation 
purposes, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for VA outpatient dental treatment on a one-
time correction basis for teeth 18 and 19 are met.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2005).

3.  The criteria for VA outpatient dental treatment on a one-
time correction basis for the excised third molars (teeth 1, 
16, 17, and 32) are met.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

The Board notes that the RO adjudicated these matters in a 
rating decision of June 4, 2002.  In a December 2001 pre-
rating notice letter and a June 14, 2002, post-rating notice 
letter, the RO advised the appellant of VA's responsibilities 
to notify and assist the appellant in her claim, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from her, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  The RO explained 
that it must make reasonable efforts to assist her in 
obtaining evidence to support her claim like medical records, 
employment records, or records from other Federal Agencies.  
The RO issued the June 4, 2002, rating decision to the 
veteran on June 28, 2002.  Further, through the June 2002 
rating decision, and a January 2004 SOC, the RO notified the 
appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, she was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO's December 2001 and June 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO requested that the appellant identify any 
medical providers from whom she wanted the RO to obtain and 
consider evidence.  The June 2002 letter also informed the 
appellant that she should submit an Authorization for Release 
of Information (VA Form 21-4142) if she wanted to attempt to 
obtain any identified records.  The RO also asked her to 
identify any additional information or evidence that she 
wanted it to obtain.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of her claims.  
Given those facts, as well as the RO's instructions to her, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in her possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the June 4, 2002, rating action on appeal, 
but before the June 28, 2002, notice of decision.  However, 
the Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this appeal, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's December 2001 pre-rating notice letter, 
the June 2002 post-rating notice letter, the rating decision 
on appeal, and the SOC.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for a dental disorder for compensation 
purposes, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  
Furthermore, as explained below, the Board is granting the 
veteran's claim for a dental disorder for outpatient 
treatment purposes on a one-time basis.  The assignment of a 
rating and/or effective date does not apply to a grant of 
dental treatment on a one-time basis.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim; as a result of 
these efforts, service medical records have been associated 
with the record.  The appellant also has submitted private 
medical records in her possession, as well as relevant copies 
of her dental service medical records.  Significantly, the 
appellant has not contended or identified any evidence that 
she received dental trauma during service.  The record does 
not otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claims.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claims on appeal. 

II.  Factual Background

Service medical records reflect dental treatment over the 
course of the veteran's service from February 1987 to her 
date of discharge.  According to her July 1986 enlistment 
examination report, a dental examination was not performed.  
In September 1987, she was examined in order to qualify for 
Air Traffic Control (ATC) duties.  According to the 
examination report, she had Type III, Class I teeth, and 
found to be qualified.  According to a service dental record 
dated in December 1987, after more than 180 consecutive days 
on active duty, it was noted that the veteran's third molars 
(teeth numbers 1, 16, 17, and 32, commonly referred to as the 
wisdom teeth) were removed.

Over the years, the veteran experienced intermittent problems 
with teeth numbers 18 and 19 that required dental restoration 
in September 1991, June 1993 and November to March 1999.  
According to a January 1999 dental treatment record, the 
veteran had "cracked tooth syndrome" apparently with teeth 
18 and 19.

A review of the veteran's DD Form 214 shows no certification 
that the veteran was provided, within the 90-day period 
immediately prior to her discharge from service, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment.




III.  Analysis

The veteran in this case seeks service connection for 
restoration of teeth 18 and 19, as well as for excision of 
her third molars, teeth 1, 16, 17, and 32.  She does not 
contend that the dental treatment was due to trauma.  She has 
requested treatment for teeth 18 and 19, as well as the 
residuals of the excised third molars.  She also requested 
compensation for these teeth if available, even though she 
made no specific allegation for trauma.  See Substantive 
Appeal, VA Form 9, March 2004.

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Regulation 38 C.F.R. § 3.381, which now notes that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are to be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  Teeth noted as normal at entry will be 
service connected if they were filled or extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(d)(1).  
Teeth noted as filled at entry will be service connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(d)(2).  Third molars will not be considered service 
connected for treatment purposes, unless the disease or 
pathology of the tooth developed after 180 days or more of 
active service.  Impacted or malposed teeth, and other 
developmental defects, will not be considered service 
connected for treatment purposes, unless the disease or 
pathology of the tooth developed after 180 days or more of 
active service.   

As noted above, the veteran was not provided a dental 
examination upon her entrance into service.  Therefore, there 
is no record of the condition of her teeth at that time.

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for dental 
problems, including teeth 1, 16, 17, 18, 19, and 32, for 
compensation purposes.  Significantly, at no time during the 
veteran's period of active military service did she 
experience any "trauma" to her teeth.  In point of fact, she 
does not contend that she had received dental trauma.  

Significantly, the VA General Counsel has held in a 
precedential opinion that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97 (Jan. 22, 1997).  

Under the circumstances, service connection for veteran's 
dental disorder/condition, for compensation purposes, must be 
denied.

As noted above, a veteran may be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment where he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161, such as veterans having a compensable service-
connected condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 17.161 (2005).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service connected and compensable 
in degree; or

(B) is service connected, but not 
compensable in degree, if:

(i) the dental condition or 
disability is shown to have been in 
existence at the time of the 
veteran's discharge or release from 
active military, naval, or air 
service;

(ii) the veteran had served on 
active duty for a period of not less 
than 180 days or, in the case of a 
veteran who served on active duty 
during the Persian Gulf War, 90 days 
immediately before such discharge or 
release; and

(iii) application for treatment is 
made within 90 days after such 
discharge or release, except that 
(1) in the case of a veteran who 
reentered active military, naval, or 
air service within 90 days after the 
date of such veteran's prior 
discharge or release from such 
service, application may be made 
within 90 days from the date of such 
veteran's subsequent discharge or 
release from such service, and (2) 
if a disqualifying discharge or 
release has been corrected by 
competent authority, application may 
be made within 90 days after the 
date of correction; and 

The veteran's certificate of 
discharge or release from active 
duty does not bear a certification 
that the veteran was provided, 
within the 90-day period immediately 
before the date of such discharge or 
release, a complete dental 
examination (including dental X-
rays) and all appropriate dental 
services and treatment indicated by 
the examination to be needed.

(C) is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former POW;

(D) is associated with and is aggravating 
a disability resulting from some other 
disease or injury which was incurred in 
or aggravated by active military, naval, 
or air service;

(E) is a nonservice-connected condition 
or disability of a veteran for which 
treatment was begun while such veteran 
was receiving hospital care under this 
chapter and such services and treatment 
are reasonably necessary to complete such 
treatment; or where

(F) the veteran is a former POW who was 
detained or interned for a period of not 
less than 90 days;

(G) the veteran has a service-connected 
disability rated as total; or where 

(H) the dental treatment is medically 
necessary (i) in preparation for a 
hospital admission, or (ii) for a veteran 
otherwise receiving care or services 
under this chapter.  38 U.S.C.A. 
§ 1712(a)(1) (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I.  Those having a service-
connected compensable disability or 
condition may be authorized any dental 
treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment, and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II(1)(i).  Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; (B) 
application for treatment is made within 
90 days after such discharge or release; 
(C) the certificate of discharge or 
release does not bear certification that 
the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and (D) Department of Veterans 
Affairs dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran.

Class II(1)(ii).  Those veterans 
discharged from their final period of 
service after August 12, 1981, who had 
reentered active military service within 
90 days after the date of discharge or 
release from a prior period of active 
military service may apply for treatment 
of a service-connected noncompensable 
dental condition relating to any such 
periods of service within 90 days from 
the date of their final discharge or 
release.  (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction.

(c) Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the 
Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to her last period of service may 
be authorized such previously denied 
benefits under the following conditions:  
(1) Application for such retroactive 
benefits is made within one year of 
April 5, 1983.  (2) Existing Department 
of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR 
treatment authorized will be completed on 
a fee-basis status.

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.

(h) Class IV.  Those whose service-
connected disabilities are rated at 100 
percent by schedular evaluation or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Section 
17.47(g).

(j) Class VI.  Any veteran scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., as for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.  38 C.F.R. 
§ 17.161.

In the present appeal, it is clear that, based on the 
evidence of record, the veteran was honorably discharged from 
military service after having served a period of greater than 
180 days.  Similarly clear is the fact that, at the time of 
the veteran's discharge, her dental problems were obviously 
in existence.  However, as noted above, the veteran's 
certificate of discharge or release from service bore no 
certification that the veteran had been provided, within the 
90-day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate and necessary dental treatment.  What is lacking 
is an application for dental treatment that was made within 
90 days after the veteran's discharge from service. 

In that regard, the Board notes that, as to noncompensable 
service-connected dental disabilities, pursuant to 
38 U.S.C.A. § 1712(b)(2) (West 2002), a member of the armed 
services, upon discharge from a period of active military, 
naval, or air service of not less than 180 days, is to be 
provided with a written explanation of the provisions of 
38 U.S.C.A. § 1712(b)(1) (West 2002).  Further, a statement 
signed by the member acknowledging receipt of such 
explanation (or if the member refuses to sign such statement, 
a certification that the member was provided with such an 
explanation) is to be entered in the member's service 
records.  Significantly, no such statement appears in the 
veteran's service records.

In Mays v. Brown, 5 Vet. App. 302 (1993), the Court held 
that, because statutory Section 1712 requires that the 
relevant service department Secretary notify veterans of the 
application time limits for VA outpatient dental treatment, 
where the relevant Service Secretary has failed to comply 
with the notification provision set forth in 38 U.S.C.A. 
§ 1712(b)(2), the application time limit set forth in 
38 U.S.C.A. § 1712(b)(1)(B)(ii) and 38 C.F.R. 
§ 17.123(b)(1)(i)(B) does not begin to run.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 545 (1993).  

Accordingly, the Board finds that the veteran's claim for 
service-connected dental benefits, received in May 2000, was 
timely filed.  Inasmuch as all other conditions for 
entitlement have been satisfied, the Board concludes that the 
veteran is entitled to such VA outpatient dental treatment as 
may be reasonably necessary, on a one-time only correction 
basis, of teeth 1, 16, 17, 18, 19, and 32.


ORDER

Service connection for a dental disorder involving 
restoration of teeth 18 and 19, for compensation purposes, is 
denied.

Service connection for a dental disorder involving 
restoration of teeth 18 and 19, for the purpose of outpatient 
VA dental treatment, is granted.

Service connection for excision of the third molars (teeth 1, 
16, 17, and 32), for compensation purposes, is denied.

Service connection for excision of the third molars (teeth 1, 
16, 17, and 32), for the purpose of outpatient VA dental 
treatment, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


